DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of method claim 1 and 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, and 11 are objected to because of the following informalities:  
Re claim 1, the phrase “a robotic wrist” should be amended to “[[a]]the robotic wrist” as a robotic wrist has already been previously defined in the preamble.
Re claim 1, the phrase “a joint of the robotic wrist” in step b should be amended to “[[a]]the robotic wrist” as “a joint” has already been previously defined in the preamble.
Claim 11 is objected for similar reasons as claim 1 above.
Re claim 2, step “a” should be amended to read step “c” has step “a” is already defined in claim 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes
The claim recites a method including at least one step. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of computing joint friction by applying sensor measurements of force or torque to a closed form mathematical expression that relates transmission force or torque variables to a joint friction variable.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a computerized method”.  That is, other than reciting “a computerized method” nothing in 
Step 2A – Prong 2: Practical Application – No
Claim 1 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim 1 recites the additional element of producing sensor measurements of force or torque in a transmission that mechanically couples a robotic wrist to an actuator. The producing step from the sensors is recited at a high level of generality (i.e. as a general means of gathering force or torque data for use in the computing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
The claim recites additional elements of producing sensor measurements of force or torque in a transmission that mechanically couples a robotic wrist to an actuator.  The producing step from the sensors is recited at a high level of generality (i.e. as a general means of gathering force or torque data 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No
As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the producing step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The sensors  appear to be conventional sensors mounted on the robot.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the producing step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
Claim 2 is directed towards ineligible subject matter as it is directed towards an additional step of computing a tracking error which is a mental process similar to the step of computing joint friction as rejected above.

Claim 5 and 10 is directed towards ineligible subject matter as it merely further defines the mathematical expression.
Claims 6 and 7 are directed towards ineligible subject matter as it merely defines what a particular end effector the method is intended to be used with.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes
The claim recites an article of manufacture. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of computing joint friction by applying sensor measurements of force or torque to a closed form mathematical expression that relates transmission force or torque variables to a joint friction variable.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor”.  That is, other than reciting “a processor” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a processor” language, the claim encompasses a person looking at data collected and apply them to a closed form mathematic expression using pen and paper.  The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 1 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim 1 recites the additional element of producing sensor measurements of force or torque in a transmission that mechanically couples a robotic wrist to an actuator. The producing step from the sensors is recited at a high level of generality (i.e. as a general means of gathering force or torque data for use in the computing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
The claim recites additional elements of producing sensor measurements of force or torque in a transmission that mechanically couples a robotic wrist to an actuator.  The producing step from the sensors is recited at a high level of generality (i.e. as a general means of gathering force or torque data for use in the computing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Step 2B Evaluation: Inventive Concept – No
As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the producing step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The sensors  appear to be conventional sensors mounted on the robot.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the producing step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
Claim 12 is directed towards ineligible subject matter as it is directed towards an additional step of computing a tracking error which is a mental process similar to the step of computing joint friction as rejected above.
Claims 13-14 and 18-19 are directed towards ineligible subject matter as it merely defines what the measurements being produced are directed to.
Claim 15 and 20 is directed towards ineligible subject matter as it merely further defines the mathematical expression.
Claims 16 and 17 are directed towards ineligible subject matter as it merely defines what a particular end effector the method is intended to be used with.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN108638072B).
Re claim 11, Han teaches an article of manufacture comprising a computer-readable storage medium having stored therein instructions that configure a processor to estimate joint friction in a joint robot, the method comprising: 
a. producing sensor measurements of force or torque in a transmission, wherein the transmission mechanically a link to an actuator so the actuator can drive a joint of the robotic link (see step S3 on page 4 for using the joint driving motor torque; see figures for robot with joints and links); and 
b. computing joint friction in the joint of the robotic wrist by applying the sensor measurements of force or torque to a closed form mathematical 10231P1075US416/893,315expression that relates transmission force or torque variables to a joint friction variable (see step S3 on page 4 for using joint driving motor torque and a linear model to estimate the joint friction force, wherein the model would require some sort of joint friction variable in order to calculate the joint friction force from the joint driving motor torque).
Han is not specific regarding estimating the joint friction torque for a robotic wrist.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the article of manufacture of Han for use with any joint, including a wrist joint, as it only requires the joint driving motor torque and linear model.
While Han is silent regarding an article of manufacture comprising the computer-readable storage medium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a computer-readable storage medium would be required as the method is performed by a robot control device (see at least title and page 1)l which is known in the art to be an electronic device with a processor, and requires instructions to execute processes.
Claim 1 is rejected for similar reasons for being directed towards similar subject matter but different scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.